Citation Nr: 1617260	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-49 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for sarcoma of the left shoulder, including as the result of in-service exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Richard K. Hurley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The St. Petersburg, Florida, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In March 2012, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC (Central Office hearing).  The hearing transcript has been associated with the electronic claims file on VBMS.

In April 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to obtain an explanation of the methodology utilized in calculating the Veteran's July 2008 radiation dosage estimate.  This was accomplished, and the Board finds that the AOJ substantially complied with the April 2012 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).    


FINDINGS OF FACT

1. The Veteran has current residuals of sarcoma of the left shoulder. 

2. The Veteran was exposed ionizing radiation in service. 

3. The Veteran's sarcoma of the left shoulder is directly related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sarcoma of the left shoulder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting service connection for sarcoma of the left shoulder, which constitutes a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of this issue to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for Sarcoma of the Left Shoulder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that service connection is warranted because the left shoulder sarcoma is related to in-service exposure to ionizing radiation.  See, e.g., March 2012 Board hearing transcript.  

The Board finds that the Veteran has current residuals of a sarcoma of the left shoulder.  The Veteran was diagnosed with a left shoulder sarcoma in 1990, and underwent a resection of the tumor and a proximal humeral replacement at that time.  The record reflects that the Veteran has current disability of residuals of the left shoulder sarcoma.  See April 1991 and November 2008 letter by Dr. D.G.; November 2009 letter by Dr. G.M.  

The Board finds that the Veteran had ionizing radiation exposure in service.  The Veteran has asserted that his military duties involved getting within a close proximity of the radiation for extended periods of time during the period from November of 1971 to April 1974.  The Veteran stated that his military duties included transportation of AGM-28B missiles to and from the maintenance hangar, as well as adding fuel (JP4) and coolant (100 percent Ammonia) to the missile.  The Veteran indicated that he would service and maintain all related missile aerospace ground equipment, including malfunction analysis, assemblies and repairs, and that he maintained, modified, inspected, and serviced missile subsystems, electronic systems, and aerospace ground equipment.  See, e.g., December 2015 Veteran statement.  The DD Form 214 lists the Veteran's military occupational specialty as missile systems analyst.  The November 2014 Department of the Air Force memorandum confirmed that the Veteran's duties as a missile analyst had reasonable radiation exposure potential.  See November 2014 memorandum by S.R., Chief, Radioactive Materials Licensing and Safety, United States Air Force. 

The Board finds that the Veteran's left shoulder sarcoma is directly related to in-service ionizing radiation exposure.  Evidence weighing in favor of this finding includes a November 2008 opinion by Dr. D.G. that it is more likely than not that the Veteran's bone tumor (left shoulder sarcoma) was a direct result of the in-service radiation exposure.  In reaching this conclusion, Dr. D.G. reasoned that the Veteran had radiation exposure during service as part of his duties as a missiles systems analyst at Ellsworth Air Force Base in South Dakota from September 1971 to January 1975.  Dr. D.G. explained that the Veteran's duties included full testing of the weapons system including standing in the bay with the missiles where he was undoubtedly directly exposed to radiation.  

Evidence weighing against this finding includes the July 2008 memorandum by Dr. L.D. that it is unlikely that the Veteran's left shoulder sarcoma can be attributed to his occupational radiation exposure in service.  In reaching this conclusion, Dr. L.D. reasoned that the Interactive Radioepidemiological Program calculated a 99th percentile value for the probability of causation of 0.66 percent.  See July 2008 memorandum by Dr. L.D.  Because the opinion by Dr. D.G. appears to be based on a review of the Veteran's in-service ionizing radiation exposure, the Board affords equal weight to the positive and negative nexus opinions.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the Veteran's left shoulder sarcoma is directly related to in-service ionizing radiation exposure. 

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for sarcoma of the left shoulder is warranted as directly related to in-service exposure to ionizing radiation.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303; Holton, 557 F.3d at 1366.  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for sarcoma of the left shoulder is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


